Citation Nr: 1819358	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  15-01 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for memory loss.

3.  Entitlement to service connection for a psychiatric disorder, to include PTSD.

4.  Entitlement to service connection for a memory loss.

5.  Entitlement to a higher rating in excess of 10 percent prior to March 22, 2011 and in excess of 20 percent thereafter for service connected degenerative disc disease, L5-S1.

6.  Entitlement to a special monthly pension based on the need for aid and attendance. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1968 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Chicago, Illinois.

Ini a November 2014 rating decision, the RO increased the rating for the service-connected degenerative disc disease to 20 percent effective March 22, 2011.  However, as the increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In a November 2014 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  Beginning in July 2016, the Veteran withdrew his hearing request.  The hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2017).

According to the April 2017 Application for Pension, the Veteran indicated that his degenerative disc disease prevents him from working.  The Board has jurisdiction to consider the issue of TDIU as part of his claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, this issue has been added to the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

In the decision below, the Board reopens the claims for service connection for a psychiatric disorder, to include PTSD, and memory loss.  The underlying issues as well as the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a psychiatric disorder, to include PTSD with dysthymia, was denied in a March 2004 rating decision and by the Board in November 2006.  He did not appeal the November 2006 Board decision.

2.  The Veteran's claim for service connection for memory loss was denied in September 1979 and January 2003 rating decisions and by the Board in November 2006.  He did not appeal the November 2006 Board decision.

3.  Evidence received since the November 2006 decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claims for memory loss and a psychiatric disorder, to include PTSD, and it raises a reasonable possibility of substantiating the underlying claims.



CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for memory loss.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In the present case, the Board is granting the claims to reopen.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.

Application to Reopen

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."

The United States Court of Appeals for Veterans Claims (Court) has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

In September 1979, the RO denied the claim of service connection for memory loss.  The Veteran did not appeal the decision.  At that time, the RO determined that, if present, there was no evidence to show memory loss was incurred in or aggravated by the Veteran's service.  

In January 2003, the RO again denied the claim of service connection for memory loss and in March 2004, the RO denied the claim of service connection for a psychiatric disorder, to include PTSD.  At that time, the RO determined that the evidence failed to show the claimed conditions.  The Veteran appealed both decisions.  

In a November 2006 Board decision, the Board denied service connection for memory loss and a psychiatric disorder, including PTSD, dysthymia, and anxiety disorder noting that there was no competent medical evidence linking a disability manifested by memory loss to service and that there was no competent medical evidence of record showing that the Veteran had a psychiatric disorder, including PTSD, dysthymia, or an anxiety disorder which was related to service.  

The Veteran filed a claim to reopen his claims for service connection for memory loss and a psychiatric disorder, to include PTSD, in October 2008.  In a March 2010 rating decision, the RO continued the previous denial.  

The Veteran has submitted several items of evidence since the previous final November 2006 adverse decision, including VA and private treatment records and VA examination reports.  According to a December 2008 VA treatment report, the Veteran's psychologist stated that the Veteran suffers from PTSD related to the mistreatment he received while in basic training.  According to a June 2016 VA occupational therapy consult, the examiner indicated that the Veteran suffers from chronic back pain and it was indicated that the Veteran's pain impacts his memory.

Reviewing the evidence in its entirety, there is a sufficient evidentiary basis to reopen the Veteran's claims.  The December 2008 VA treatment report wherein the Veteran's psychologist stated that he suffers from PTSD related to the mistreatment he received while in basic training and the June 2016 VA occupational therapy consult wherein the examiner indicated that the Veteran suffers from chronic back pain and indicated that the Veteran's pain impacts his memory are considered new and material.  The Board notes that the Veteran is service connected for degenerative disc disease of the back.  As the newly submitted evidence indicates that the Veteran's PTSD may be related to service and that his memory loss may be related to a service-connected disability, this evidence submitted since the Board's November 2006 decision, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claims.  Therefore, new and material evidence has been received since the Board's November 2006 decision, and reopening the claims of service connection for a psychiatric disorder, to include PTSD, and for memory loss, is warranted.  


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for a psychiatric disorder, to include PTSD, is granted.

New and material evidence having been received, the application to reopen a claim for service connection for memory loss is granted.


REMAND

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Regarding the Veteran's claim for a psychiatric disorder, VA records reflect a diagnoses of PTSD as well as other psychiatric disorders including, mood disorder and depressive disorder.  The June 2009 and March 2010 VA examiners determined that the Veteran did not meet the criteria for PTSD.  However, they noted that he had a mood disorder and subsequently depressive disorder.  Neither provided an opinion regarding the etiology of the additional diagnoses.

In addition, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-V criteria. The Board notes that during the course of this appeal, the diagnostic criteria for PTSD have changed.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014, and this case was certified to the Board in January 2017, the provisions are applicable.  Thus, on remand, a new VA examination is required to address the Veteran's symptoms as to PTSD and any other diagnosed psychiatric disorder.

As noted above, the June 2016 VA occupational therapy consult indicates that the Veteran suffers from chronic back pain and that the Veteran's pain impacts his memory.  Thus an examination is necessary to determine if the Veteran has memory loss and if so, whether memory loss was incurred in or aggravated by service, or proximately caused or aggravated by a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

The Veteran was provided VA examinations regarding his degenerative disc disease in March 2009, March 2011, and September 2014.  The Board finds that the examination reports are inadequate for rating purposes.  Specifically, VA regulations provide that joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  38 C.F.R. § 4.59.  While the examiners recorded the Veteran's range of motion and the March 2011 noted that the ranges of motion during passive, active, and repetitive motions are the same, the reports do not further indicate testing in accordance with this VA regulation was performed, and is therefore ambiguous on whether this level of testing was done.  In light of the deficiency, another VA compensation examination is needed.

Additionally, it appears the Veteran's degenerative disc disease may have worsened since the last September 2014 VA examination.  Specifically, according to a July 2016 VA treatment report, it was noted that the Veteran had on and off bladder and bowel incontinence for a year.  The Veteran also complained of neurological claudication symptoms with leg pain at that time.  Under the rating criteria separate ratings can be provided for neurological disorders, to include bowel and bladder disorder, associated with disorders of the spine under 38 C.F.R. § 4.124a.  VA treatment records dated in 2016 and 2017 also reflect complaints of exacerbations of back pain.  Therefore, the Board finds that a remand is necessary for a VA examination to determine the current severity of service-connected degenerative disc disease. 

Entitlement to a special monthly pension is inextricably intertwined with the increased rating claim and service connection claims which are being remanded for additional development.  Although special monthly pension based on the need for aid and attendance was established effective June 24, 2016 in the August 2016 rating decision, a final decision on the issue of entitlement to a special monthly pension prior to June 24, 1016 cannot be rendered at this time. See Harris v. Derwinski, 1 Vet. App. 180 (1991). (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, a remand is warranted.

The most recent VA treatment records associated with the claims file are from January 2017.  The record reflect the Veteran was more recently discharged from the Mental Health Residential Rehabilitation Treatment Program at VA Health Care System in Saint Cloud, Minnesota in April 2017.  To avoid the possibility of a future remand to obtain federal records, the AOJ should obtain and associate with the claims file any outstanding, pertinent VA treatment records.  38 C.F.R. § 3.159(c)(2). 

As discussed in the Introduction, the issue of entitlement to a TDIU has been raised as part and parcel to the increased rating claim.  See Rice, 22 Vet. App. 447 (2009).  On remand, the Veteran must be provided a notice letter and an application for entitlement to a TDIU.

Lastly, the record reflects that the Veteran receives Supplemental Security Income (SSI) payments.  There is a difference between Social Security disability benefits and SSI.  SSA disability benefits are based on a claimant's age, employment history, and disability. 42 U.S.C. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits. 42 U.S.C. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations. See 20 C.F.R. §§ 416.204, 416.989, 416.990.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran and his representative a VCAA letter that addresses the requirements for a claim of entitlement to service connection for memory loss on a secondary basis in accordance with 38 C.F.R. 3.310 and how to establish entitlement to a TDIU.  Provide the Veteran a TDIU application, VA Form 21-8940, and advise him to complete and return it with the necessary information to assist him in substantiating his TDIU claim.

2.  Obtain any outstanding VA treatment records dated from January 2017, to include from the Mental Health Residential Rehabilitation Treatment Program at VA Health Care System in Saint Cloud, Minnesota.

3.  Contact the Social Security Administration for the purpose of obtaining all medical records relied upon and any final decision made in conjunction with the Veteran's claim for Supplemental Security Income disability benefits.  All such available documents should be associated with the claims folder.  Any negative responses must be documented. 

4.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of psychiatric disability.

A diagnosis of PTSD should be confirmed or ruled out.  Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) of the American Psychiatric Association (DSM-V).  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  The examiner should specifically address whether it is at least as likely as not (i.e., a probability of 50 percent), that the PTSD is a result of any identified in-service stressors.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

For any additional psychiatric disorder diagnosed during the pendency of this appeal, to include depression, the examiner should specifically address whether it is at least as likely as not that such was incurred in or is otherwise related to the Veteran's active service.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  Then schedule the Veteran for an appropriate examination to determine the precise nature and etiology of his claimed memory loss.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should confirm whether the Veteran has memory loss and determine:

a) Whether it is at least as likely as not (50 percent or greater probability) that the claimed memory loss had its onset during service or is otherwise related to active service; or

b) Whether it is at least as likely as not (50 percent or greater probability) that the claimed memory loss is proximately (1) caused by or permanently (2) worsened beyond its natural progression (aggravated) by a service-connected disability, to include degenerative disc disease. 

A rationale should accompany any opinion provided. 

6.  Thereafter, the Veteran should be scheduled for appropriate VA examination(s) to ascertain the severity of his degenerative disc disease of the lumbar spine.  The examiner must utilize the appropriate Disability Benefits Questionnaire(s).  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  

The examination must include testing of the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the spine.  To the extent possible, the examiner should attempt to estimate what the missing range of motion findings would have been upon prior examinations.

The examiner must provide an opinion on additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion.

The examiner must provide an opinion as to whether there is additional loss of range of motion during flare-ups.  If there is such additional loss of range of motion, the examiner should express that loss in degrees of additional lost motion. 

The examiner should clarify the nature and severity of any neurological abnormalities, to include bowel or bladder impairment and lower extremity symptoms, e.g. radiculopathy, paresthesias, weakness, etc., resulting from the Veteran's service-connected degenerative disc disease.  The examiner should specifically state whether the Veteran has bladder and/or bowel impairment or abnormality associated with his back injury, and, if so, indicate the severity of that impairment.  If a new examination is needed before the examiner can provide the opinion requested, a new examination should be arranged.  The examiner should indicate both the Veteran's subjective symptoms and the objective symptoms noted during the examination.  A rationale should accompany any opinion provided. 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  The AOJ should also address whether separate ratings are warranted for neurological disorder(s) and/or bladder or bowel condition(s), if present, and adjudicate the Veteran's claim for entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


